D. C. Riley, J.
(concurring). I concur with the majority opinion but believe that the admissibility of prior convictions issue merits further comment.
The trial judge correctly noted his discretion on the record. People v Cherry, 393 Mich 261; 224 NW2d 286 (1974). He did not, however, note his consideration of the Crawford (People v Crawford, 83 Mich App 35; 268 NW2d 275 [1978]) factors in this matter, specifically, that defendant’s convictions relate to credibility, that the probative value of admission outweighs any prejudicial effect and that there are no alternative, less burdensome means of impeaching the defendant while protecting his right to choose whether or not to testify. The trial court must note all three factors on the record in future cases. MRE 609, People v Joyner, 93 Mich App 554; 287 NW2d 286 (1979).